<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br>No. 98-2011 <br> <br>                       ROBERT J. HENNESSY, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>                     CITY OF MELROSE, ET AL., <br> <br>                      Defendants, Appellees. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                FOR THE DISTRICT OF MASSACHUSETTS <br> <br>         [Hon. Douglas P. Woodlock, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                      Selya, Circuit Judge, <br>                                 <br>                 Coffin, Senior Circuit Judge, <br>                                 <br>                   and Lipez, Circuit Judge. <br>                                 <br>                                 <br>                                 <br>     William P. Monahan for appellant. <br>     Regina M. Gilgun, with whom Douglas I. Louison and Merrick, <br>Louison & Costello were on brief, for municipal appellees. <br>     Salvatore M. Giorlandino, Assistant Attorney General, with <br>whom Thomas F. Reilly, Attorney General of Massachusetts, was on <br>brief, for remaining appellees. <br> <br> <br> <br> <br> <br>October 22, 1999 <br> <br> <br> <br>                                 <br>                                 <br> <br>

  SELYA, Circuit Judge.  This appeal implicates the <br>delicate balance between the need of educational institutions to <br>have a relatively unfettered hand in order to perform their core <br>mission effectively and the rights of teachers (and aspiring <br>teachers) freely to express themselves.  On particular facts, the <br>district court reconciled that balance against plaintiff-appellant <br>Robert J. Hennessy.  At the same time, the court rejected several <br>other claims that Hennessy had brought.  Hennessy now appeals.  We <br>affirm. <br>I.  BACKGROUND <br>  In accord with the summary judgment standard, we limn the <br>facts as hospitably to the appellant's claims as the record <br>permits, indulging all reasonable inferences in his favor.  See <br>Coyne v. Taber Partners I, 53 F.3d 454, 456 (1st Cir. 1995). <br>  The Commonwealth of Massachusetts operates Salem State <br>College.  Matriculation there offers students, inter alia, the <br>opportunity to obtain both a baccalaureate degree in education and <br>a teaching certificate (a sine qua non to securing a faculty <br>position in a public school within the Commonwealth).  The issuance <br>of such a certificate, in turn, hinges on successful completion of <br>a student teaching practicum. <br>  When the events giving rise to this suit transpired, the <br>appellant had completed three years of a four-year curriculum at <br>Salem State.  In the first semester of his senior year, he enrolled <br>in a class on multiculturalism taught by Dr. Mary-Lou Breitborde, <br>the chair of Salem State's Department of Education.  Over the <br>course of the semester, Breitborde became concerned about the <br>appellant's unusually forceful espousal, at inappropriate times, of <br>religiously oriented views on subjects such as homosexuality and <br>abortion (e.g., his submission of a paper wrapped in a picture of <br>a fetus, even though the paper had nothing to do with reproductive <br>rights).  In light of these experiences and corroborative reports <br>received from other docents, Breitborde met with the appellant to <br>address his suitability for pursuing a teaching career in the <br>public schools. <br>  At the meeting, Breitborde expressed concerns about the <br>appellant's ability to adhere to state-mandated professional <br>standards, especially in regard to respect for diversity among <br>school children.  When she specifically asked for an assurance that <br>he would refrain from proselytizing in the classroom, he indicated <br>that such an assurance would be hard to provide in view of his <br>strong belief that children should regard Jesus Christ as their <br>salvation.  The audience concluded with Breitborde's statement that <br>she would need to ponder whether the appellant could continue in <br>Salem State's teacher certification program.  A faculty member <br>subsequently told Breitborde that the appellant had completed an <br>earlier part-time placement in a public school without incident.  <br>This piece of information apparently tipped the balance and she <br>decided to give him the benefit of the doubt. <br>  In January of 1996, Salem State, acting with Breitborde's <br>approval, placed the appellant at the Horace Mann Elementary <br>School, Melrose, Massachusetts, for a student teaching practicum, <br>and assigned him to assist Richard McDermod in instructing a <br>fourth-grade class.  Dr. John Mangini, a Salem State faculty member <br>responsible for evaluating the appellant's performance at Horace <br>Mann, reported during the initial stages of the practicum that he <br>was doing well. <br>  In March, the situation began to deteriorate.  Four <br>incidents occurred.  We summarize what the record shows. <br>     The Everson Conversation.  During a <br>  conversation that took place on an <br>  undetermined date, the appellant showed a <br>  picture of an aborted fetus to a teacher, <br>  Carol Everson.  His behavior and demeanor <br>  frightened Everson and she voiced her <br>  trepidation to Horace Mann's principal, Dr. <br>  Judy DeLucia. <br> <br>     Family Fiesta Night.  On March 26, the <br>  appellant balked at participating in a <br>  multicultural assembly called "Family Fiesta <br>  Night"   an event in which his fourth-grade <br>  class was actively involved.  When McDermod <br>  directed the appellant to attend, he did so <br>  grudgingly.  Once there, he called the dancing <br>  "silly" and "inappropriate," and left almost <br>  immediately.  He made no bones about the fact <br>  that he considered the performances lewd and <br>  offensive to principles of "biblical <br>  sobriety." <br> <br>     Regarding Art.  Three days later, the <br>  appellant's class attended a presentation by <br>  parent volunteers entitled "Regarding Art."  <br>  One of the presenters introduced a well-known <br>  painting by Renato Cesaro which parodied a <br>  traditional (Leonardo da Vinci) rendition of <br>  the Last Supper and depicted Hollywood stars <br>  in lieu of Christ and the apostles.  The <br>  appellant termed the display "disgusting," <br>  branded the Cesaro painting "obscene," and <br>  stormed out of the class.  He did not return <br>  for over an hour.  Thus, he was not available <br>  to conduct a previously scheduled teaching <br>  assignment and McDermod had to pinch-hit for <br>  him. <br> <br>     The DeLucia Interview.  The contours of the <br>  practicum called for the appellant to function <br>  as the fourth-grade class's sole instructor <br>  during the following week.  Worried about that <br>  configuration in light of recent developments, <br>  McDermod expressed his concerns to DeLucia.  <br>  At about the same time, the parent who had <br>  introduced the Cesaro painting told DeLucia <br>  that she would not be comfortable with the <br>  appellant handling her son's class.  DeLucia <br>  nonetheless permitted the appellant to take <br>  over the class on Monday, April 1.  In mid- <br>  day, she summoned him to her office and <br>  inquired about the Family Fiesta Night and <br>  Regarding Art episodes.  The appellant <br>  explained that "you can't serve God and <br>  Mammon," that he had chosen the former, and <br>  that he was more interested in pleasing God <br>  than in pleasing the principal.  According to <br>  DeLucia, he then stated that he viewed her as <br>  "the devil" and the Horace Mann faculty as her <br>  disciples.  When the appellant persisted in <br>  arguing that it was wrong to allow religion to <br>  be denigrated in the public schools, DeLucia <br>  terminated the interview and the appellant <br>  returned to his fourth-grade class. <br> <br>  On the afternoon of April 1, DeLucia instructed the <br>appellant to meet with the school superintendent.  He declined, <br>indicating that he first wanted to discuss the matter with his <br>priest.  DeLucia then told the appellant that he could not resume <br>practice teaching until a consultation took place with Salem State.  <br>She simultaneously notified the local police department that she <br>was concerned about his erratic behavior. <br>  The next day, DeLucia informed a Salem State official <br>that the appellant would not be allowed to continue his practicum.  <br>In a follow-up letter, she cited the four incidents catalogued <br>above.  Salem State promptly convened a meeting of faculty members <br>and administrators who decided that the appellant's behavior, as <br>reported, appeared to violate numerous provisions of the applicable <br>student code of conduct.  On this basis, Salem State temporarily <br>suspended the appellant and notified him that he was entitled to an <br>immediate hearing.  The suspension was carried out in accordance <br>with the student judicial system's emergency procedures. <br>  The appellant contacted the appropriate college official <br>and learned the nature of the charges, who had made them, and how <br>the hearing process worked.  Although offered a hearing within 24 <br>hours, the appellant demurred, ostensibly because he did not wish <br>to go forward without first having retained a lawyer.  By the time <br>that he procured counsel   late April   DeLucia had told Salem <br>State that she would not testify at a disciplinary hearing.  In <br>view of her recalcitrance, Salem State rescinded the temporary <br>suspension and dropped the disciplinary proceedings. <br>  Despite this turn of events, the Melrose school system <br>stood firm in its refusal to allow Hennessy to resume student <br>teaching.  On May 15, Salem State sent him a letter advising that <br>he had (a) failed his student teaching practicum due to the <br>premature termination of his placement, and (b) failed to meet four <br>of the common teaching competencies (communication skills, self- <br>evaluation, equity, and professionalism) required for certification <br>by the Massachusetts Department of Education (MDOE).  Although the <br>letter invited the appellant to continue in Salem State's non- <br>certification education program, he neither accepted this <br>invitation nor sought to be heard on the subject of his ouster from <br>the certification program. <br>  The battle then shifted to a judicial forum.  Invoking 42 <br>U.S.C.  1983, 1985(3), and 1986, the appellant sued a throng of <br>defendants.  For ease in reference, we divide them into moieties:  <br>DeLucia and the City of Melrose (collectively, the Melrose <br>defendants) on one hand, and the Commonwealth and numerous Salem <br>State hierarchs (collectively, the Salem State defendants) on the <br>other.  He alleged myriad violations of his rights to free speech, <br>free exercise, equal protection, and due process.  Following some <br>preliminary skirmishing, not relevant here, the district court <br>granted the defendants' motions for summary judgment.  This appeal <br>ensued. <br>II.  ANALYSIS <br>  Summary judgment is appropriate where "[t]he pleadings, <br>depositions, answers to interrogatories, and admissions on file, <br>together with the affidavits, if any, show that there is no genuine <br>issue as to any material fact and that the moving party is entitled <br>to a judgment as a matter of law."  Fed. R. Civ. P. 56(c).  <br>Appellate review of summary judgment orders is de novo.  See Cadle <br>Co. v. Hayes, 116 F.3d 957, 960 (1st Cir. 1997); Garside v. Osco <br>Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990).  The particulars <br>attendant to such review are familiar, see, e.g., Coyne, 53 F.3d at <br>457 (listing applicable principles and citing representative <br>cases), and it would be pleonastic to rehearse them here. <br>  In mounting his appellate arguments, Hennessy opts for <br>quantity over quality.  We have sifted through his asseverational <br>array and conclude that most of his claims do not require comment <br>because they are patently frivolous, entirely lacking in record <br>support, or both.  For example, it is transparently clear that the <br>appellant has no equal protection claim against anyone; he has not <br>brought himself within any protected class and he has failed to <br>show that others, similarly situated, were treated differently.  <br>See Alexis v. McDonald's Rests. of Mass., Inc., 67 F.3d 341, 354 & <br>n.13 (1st Cir. 1995).  By like token, he has failed to identify a <br>relevant custom or policy of the City of Melrose, thus negating any <br>claim of municipal liability.  See Polk County v. Dodson, 454 U.S. <br>312, 326 (1981).  He has made no showing that the defendants' <br>conduct originated in an invidiously discriminatory class-based <br>animus, and, thus, his conspiracy claim under 42 U.S.C.  1985(3) <br>founders.  See Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996).  <br>This same circumstance dooms his section 1986 claim.  See Creative <br>Env'ts., Inc. v. Estabrook, 680 F.2d 822, 834-35 (1st Cir. 1982).  <br>We therefore restrict our discussion to the appellant's two most <br>promising assertions, namely, (1) that the Melrose defendants <br>violated his First Amendment rights, and (2) that the Salem State <br>defendants abridged his Fourteenth Amendment right to procedural <br>due process. <br>                  A.  The First Amendment Claim. <br>  In order to put this claim into perspective, we first <br>must intuit the nature of the relevant relationship.  The appellant <br>argues ferociously that he should be treated as a student vis--vis <br>the Melrose defendants.  We do not agree.  Although the appellant's <br>placement at Horace Mann related to his role as a Salem State <br>undergraduate, he was not at Horace Mann to take the courses <br>offered there, and, thus, was not in any meaningful sense a pupil <br>of Horace Mann.  Rather, his position more nearly approximated that <br>of an apprentice, that is, Horace Mann relied on him in essentially <br>the same way that it would rely on any teacher-in-training or <br>teacher's aide.  He was there to master the rudiments of a <br>profession and, in return, he was expected to work with the primary <br>teacher and other school personnel to implement the designated <br>curriculum and to participate in class activities.  Though unpaid, <br>this apprentice-type relationship more closely resembles an <br>employer-employee relationship than a school-pupil relationship.  <br>We conclude, therefore, that the employer-employee model furnishes <br>the best analogy here and that the case law dealing with the First <br>Amendment in the government employment context, rather than the <br>public school student context, provides the appropriate framework <br>for our inquiry.  See Andersen v. McCotter, 100 F.3d 723, 726 (10th <br>Cir. 1996) (holding that a student intern, working for college <br>credit in a penitentiary, was properly treated as a public employee <br>rather than as a student in a suit against the Department of <br>Corrections alleging First Amendment violations). <br>  The appellant's student teaching position plainly was at <br>will, rendering it susceptible to termination at the school's <br>discretion.  See Bishop v. Wood, 426 U.S. 341, 347 (1976).  Even an <br>at-will employee, however, may not be dismissed for exercising <br>rights protected under the First Amendment.  See Mount Healthy City <br>Bd. of Educ. v. Doyle, 429 U.S. 274, 283-84 (1977).  A plaintiff <br>who claims to have been discharged in violation of this rule bears <br>an initial burden of showing that he had engaged in <br>constitutionally protected speech or conduct and that such activity <br>was a substantial or motivating factor underlying his discharge.  <br>See id. at 287.  If the plaintiff succeeds in shouldering that <br>burden, liability will attach unless the defendant can demonstrate <br>by a fair preponderance of the evidence that the ouster would have <br>occurred even without the protected activity.  See id. <br>  The district court followed this basic approach.  It <br>assumed that the First Amendment safeguarded some of the activities <br>described by DeLucia in her communique to Salem State but ruled <br>that the record compelled the conclusion that the appellant's job <br>performance, rather than his protected speech, prompted the Melrose <br>defendants' decision.  Although we arrive at the same destination, <br>we pursue a somewhat different analytical path.  See Garside, 895 <br>F.2d at 48-49 (explaining that "in appraising summary judgments . <br>. . a court of appeals is not wedded to the district court's <br>reasoning"). <br>  The district judge, in passing upon the sufficiency of <br>the Melrose defendants' proof that the protected activity was not <br>a substantial or motivating factor in the decision to dismiss the <br>appellant, drew a distinction between constitutionally protected <br>expression and the job-related effects of that expression.  The <br>Supreme Court, however, has shown a preference for a different <br>analytic methodology   one which incorporates consideration of the <br>job-related effects of expression into the logically antecedent <br>question of whether the expression was protected in the first <br>place.  See, e.g., Waters v. Churchill, 511 U.S. 661, 680 (1994); <br>Rankin v. McPherson, 483 U.S. 378, 388 (1987); Connick v. Myers, <br>461 U.S. 138, 150-52 (1983); Givhan v. Western Line Consol. Sch. <br>Dist., 439 U.S. 410, 415 n.4 (1979); Pickering v. Board of Educ., <br>391 U.S. 563, 568 (1968).  We emulate the Court's example and <br>examine at the outset whether any of the bases for the appellant's <br>dismissal involved protected speech or expressive conduct.  <br>Answering this question requires us to strike "a balance between <br>the interests of the teacher, as a citizen, in commenting upon <br>matters of public concern and the interest of the State, as an <br>employer, in promoting the efficiency of the public services it <br>performs through its employees."  Pickering, 391 U.S. at 568; see <br>also Waters, 511 U.S. at 675 (discussing the heightened interest of <br>the government qua employer "in achieving its goals as effectively <br>and efficiently as possible"). <br>  We start with whether the expressive conduct that formed <br>the basis of DeLucia's decision to banish the appellant related to <br>matters of public concern.  See Connick, 461 U.S. at 146.  If so, <br>we then must weigh the appellant's interest, as a citizen, in <br>expressing himself on these matters against Melrose's interest, as <br>an employer, in delivering efficient services.  See id. at 150; see <br>also Pickering, 391 U.S. at 568.  Although this tamisage at first <br>blush may appear to be a task for the factfinder, the process <br>ultimately embodies a legal determination appropriately made by the <br>court in circumstances in which no genuine dispute exists as to the <br>substance of what the employee said and did.  See, e.g., <br>Horstkoetter v. Department of Pub. Safety, 159 F.3d 1265, 1270-71 <br>(10th Cir. 1998); Brasslett v. Cota, 761 F.2d 827, 829 (1st Cir. <br>1985).  This is such a case. <br>  DeLucia cited four grounds for termination of the <br>practicum.  One was Everson's report that the appellant's behavior <br>during a discussion about abortion had frightened her.  The anti- <br>abortion sentiment expressed by the appellant during that tte-- <br>tte clearly related to a subject of political controversy (and, <br>hence, public concern).  See Rankin, 483 U.S. at 386-87. <br>  DeLucia also cited the Family Fiesta Night and Regarding <br>Art incidents.  The appellant maintains that his expressive conduct <br>in both instances related, at least in some degree, to his views on <br>the public school curriculum.  This is a considerable stretch:  it <br>is almost certain that the appellant's conduct and comments at <br>those events were understood by his colleagues and others to <br>address his own personal beliefs rather than the content of the <br>curriculum.  Perhaps the most that can be said for the appellant's <br>position is that his refusal to participate in Family Fiesta Night <br>and his departure from (and contemporaneous remarks about) the <br>Regarding Art presentation constituted a veiled, indirect <br>expression of his disdain for the curriculum.  But that would not <br>be enough:  "the First Amendment protects only speech itself and <br>other expressive conduct that is 'intend[ed] to convey a <br>particularized message' under circumstances in which 'the <br>likelihood [i]s great that the message would be understood by <br>those'" to whom it was addressed.  Conward v. Cambridge Sch. Comm., <br>171 F.3d 12, 22 (1st Cir. 1999) (quoting Spence v. Washington, 418 <br>U.S. 405, 410-11 (1974) (per curiam)).  Still, the district court <br>determined this case on summary judgment and, under that appellant- <br>friendly standard, we are reluctant wholly to discount Hennessy's <br>suggestions that he intended to express principled disapproval of <br>the curriculum through his hegiras and that those in attendance <br>could reasonably be expected to discern the message. <br>  The curriculum connection is more apparent in respect to <br>the fourth incident   the appellant's confrontation with DeLucia.  <br>We glean from his concluding remarks condemning the curriculum that <br>at least some of what transpired during that session constituted a <br>comprehensible expression of his views on a matter of public <br>concern. <br>  Given this mixed bag   some clearly protected expression, <br>some less obviously so   we assume, favorably to the appellant, <br>that there is enough here to require a balancing of interests.  <br>From that point forward, the test is dynamic:  "the State's burden <br>in justifying a particular discharge varies depending upon the <br>nature of the employee's expression."  Connick, 461 U.S. at 150.  <br>As Justice Marshall phrased it, the expression should "not be <br>considered in a vacuum; the manner, time, and place of the <br>employee's expression are relevant, as is the context in which the <br>dispute arose."  Rankin, 483 U.S. at 388.  Also germane are <br>considerations such as "whether the statement impairs discipline by <br>superiors or harmony among co-workers, has a detrimental impact on <br>close working relationships . . . or impedes the performance of the <br>speaker's duties."  Id.  <br>  Against this backdrop, we have little difficulty <br>concluding that the school's strong interest in preserving a <br>collegial atmosphere, harmonious relations among teachers, and <br>respect for the curriculum while in the classroom outweighed the <br>appellant's interest in proselytizing for his chosen cause.  We <br>explain briefly. <br>  DeLucia received a report from Everson that the <br>appellant's demeanor while haranguing against abortion had <br>frightened her.  The appellant admits what was said but disputes <br>Everson's characterization of the nature of that conversation, <br>contending that it was amiable.  But the school was entitled, <br>within reasonable limits, to take Everson's report at face value <br>and give weight to her subjective reaction.  See Waters, 511 U.S. <br>at 676 (stating that, of necessity, public employers "often do rely <br>on hearsay, on past similar conduct, [and] on their personal <br>knowledge of people's credibility," and that such reliance, if <br>reasonable, does not contravene the First Amendment).  When a <br>school principal receives a report from an experienced teacher who <br>has no apparent axe to grind, we think that the principal can <br>credit the report (at least in the absence of any contrary <br>indication).  In all events, the principal here assigned <br>substantial import to Everson's account only after additional <br>problems involving the appellant surfaced.  This was both prudent <br>and constitutionally appropriate; a public employer has no <br>obligation to evaluate occurrences in isolation.  See Rankin, 483 <br>U.S. at 388. <br>  Interaction between grade school teachers in neighboring <br>classrooms, especially those who share instructional <br>responsibilities, is an important consideration for school <br>administrators.  In such circumstances, the First Amendment does <br>not require a public employer to stand idly by when one employee's <br>expression engenders fear in a co-worker.  See Waters, 511 U.S. at <br>680 (admonishing that the First Amendment balance must take into <br>account the employer's strong interest in avoiding friction in the <br>work place); Givhan, 439 U.S. at 415 n.4 (similar).  We therefore <br>conclude, as a matter of law, that the appellant's statements to <br>Everson, while touching on matters of public concern, did not <br>outweigh the school's considerable interest as an employer in <br>guarding against the impairment of relations among teachers. See <br>Connick, 461 U.S. at 151-52 ("When close working relationships are <br>essential to fulfilling public responsibilities, a wide degree of <br>deference to the employer's judgment is appropriate."). <br>  We next consider the Family Fiesta Night and Regarding <br>Art incidents.  Giving the appellant the benefit of the doubt, see <br>supra, we treat his conduct and expressions of opprobrium as <br>involving matters of public concern (i.e., an intent to comment on <br>the public school curriculum).  Even so, Melrose's robust interest <br>in implementing the curriculum without undue interference easily <br>outweighs the appellant's interest in expressing himself at the <br>time and in the manner that he chose.  Where, as here, an <br>apprentice teacher elects a mode of communication   audible <br>denigration and visible petulance in the learning environment, in <br>front of students and others   that plainly conflicts with the <br>school's legitimate interest in requiring full participation in the <br>designated curriculum, the constitutional balance tips sharply in <br>the employer's favor.  Cf. Hochstadt v. Worcester Found. for Exp'l <br>Biology, 545 F.2d 222, 233 (1st Cir. 1976) (holding that disruptive <br>employee "went beyond the scope of protected opposition" in light <br>of employer's interest in "maintaining a harmonious and congenial <br>working environment"). <br>  Much the same is true in respect to the appellant's <br>comments about the art presentation and his abrupt departure from <br>that activity.  Within the hearing of both parents and pupils, the <br>appellant called the exhibition "disgusting" and the Cesaro <br>painting "obscene" before leaving in the middle of class.  By <br>choosing these means of expression, the appellant undermined the <br>presentation and neglected his own responsibilities as an <br>apprentice teacher.  He capped this neglect by failing to return in <br>time to conduct a previously scheduled class.  Any protectable <br>interest that he may have had in expressing his displeasure with <br>the school's curriculum did not match Melrose's interest in <br>preventing interference with its educational mission.  See Rankin, <br>483 U.S. at 388; Connick, 461 U.S. at 152. <br>  The appellant's comments to the principal fare no better.  <br>By the appellant's own account, DeLucia attempted to persuade him <br>that his behavior in connection with Family Fiesta Night and <br>Regarding Art was unprofessional.  The appellant rejected this <br>characterization, challenged the propriety of permitting such <br>activities to occur in the public schools, and remained adamant <br>about the moral correctness of his position. <br>  The First Amendment notwithstanding, a supervisor is <br>entitled to a modicum of respect and decorum in work-related <br>situations.  Here, although the appellant's remarks related in part <br>to the curriculum (a matter of admitted public concern), they <br>simultaneously evinced a level of intransigence and insubordination <br>that no employer should be compelled to tolerate.  See Connick, 461 <br>U.S. at 154.  Moreover, the appellant exacerbated the situation by <br>challenging DeLucia's authority over him and, by extension, her <br>authority over the curriculum.  Nothing about the appellant's <br>limited First Amendment interest required the principal to condone <br>actions that she reasonably thought would subvert her hegemony and <br>injure her ability to supervise personnel in the workplace. <br>  The successful operation of an elementary school requires <br>the person in charge to be in charge and to maintain close working <br>relationships with each of her teachers.  Cf. Connick, 461 U.S. at <br>151.  Part and parcel of that relationship is the principal's <br>responsibility to oversee teachers' in-class conduct.  When a <br>teacher rejects constructive criticism, vilifies the principal, and <br>openly challenges her power to set ground rules for professional <br>conduct, that teacher jeopardizes the successful and efficient <br>operation of the institution.  See Givhan, 439 U.S. at 415 n.4.  <br>The Melrose defendants' strong interest in avoiding this <br>potentiality overbalanced any interest that the appellant may have <br>had in conveying his thoughts on the public school curriculum at <br>that time and in that manner.  See Connick, 461 U.S. at 152. <br>  The appellant has a fallback position.  He says that, at <br>a bare minimum, certain facts were controverted and that the <br>existence of these disputes precluded summary judgment.  We have <br>canvassed the record carefully and have confirmed that factual <br>disputes do exist (e.g., the appellant claims that when he stormed <br>out of the Regarding Art activity, he repaired to the school's <br>computer room to work on a tutorial assignment, whereas the <br>defendants claim that he left the premises; the appellant also <br>denies that he called DeLucia "the devil" to her face, whereas she <br>insists that he did).  The flaw in the appellant's position, <br>however, is that factual disputes, in and of themselves, do not <br>forestall summary judgment; to accomplish that end, the disputes <br>must involve material facts.  See Nereida-Gonzalez v. Tirado- <br>Delgado, 990 F.2d 701, 703 (1st Cir. 1993); Medina-Munoz v. R.J. <br>Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).  Here, the <br>material facts   what the appellant said and did during the <br>Everson, Family Fiesta Night, and Regarding Art incidents, and what <br>he said when DeLucia called him onto the carpet   are mostly <br>admitted (although the appellant strains to put a more favorable <br>spin on them), and the few details that are controverted do not <br>alter the decisional calculus.  The First Amendment issue was, <br>therefore, ripe for brevis disposition. <br>  We close this portion of our opinion by repeating what <br>Justice Powell wrote a quarter-century ago:  "The Government, as an <br>employer, must have wide discretion and control over the management <br>of its personnel and internal affairs.  This includes the <br>prerogative to remove employees whose conduct hinders efficient <br>operation and to do so with dispatch."  Arnett v. Kennedy, 416 U.S. <br>134, 168 (1974) (Powell, J., concurring).  This tenet remains <br>valid, and this case   in which the Melrose defendants' stated <br>concern over the serial incidents involving the appellant had <br>nothing to do with the content of the appellant's statements, and <br>everything to do with the time, place, and manner in which he <br>communicated his sentiments   comes within its heartland.  Hence, <br>the lower court did not err in granting summary judgment on the <br>First Amendment claim. <br>                    B.  The Due Process Claim. <br>  The appellant claims that Salem State failed to accord <br>him both procedural and substantive due process when it removed him <br>from the teacher certification program.  "The requirements of <br>procedural due process apply only to the deprivation of interests <br>encompassed by the Fourteenth Amendment's protection of liberty and <br>property."  Board of Regents v. Roth, 408 U.S. 564, 569 (1972).  In <br>an effort to satisfy this criterion, the appellant classifies Salem <br>State's denial of an opportunity to obtain certification through <br>its program as a deprivation of a constitutionally protected <br>property interest, presumably one deriving from an implied <br>contractual right to continue in that program. <br>  The theoretical underpinnings of this gambit are shaky.  <br>The Supreme Court has not yet decided whether a student at a state <br>university has a constitutionally protected property interest in <br>continued enrollment.  See Regents of Univ. of Mich. v. Ewing, 474 <br>U.S. 214, 223 (1985) (assuming the existence of such an interest, <br>but leaving the question open); Board of Curators v. Horowitz, 435 <br>U.S. 78, 84-85 (1978) (same).  In any case, the claim to such a <br>property interest is dubious, see Ewing, 474 U.S. at 229 (Powell, <br>J., concurring), and in this case it seems especially tenuous <br>because Salem State did not expel the appellant, but merely <br>precluded him from continuing in a particular program.  In an <br>abundance of caution, however, we assume for argument's sake that <br>the appellant possessed a constitutionally protected property <br>interest in completing the teacher certification program. <br>  On this assumption, we turn next to the question of what <br>process is due.  Although that determination is context contingent, <br>there are some overall benchmarks.  A hearing   or the offer of one <br>  usually is necessary when a school takes serious disciplinary <br>action against a student.  See Goss v. Lopez, 419 U.S. 565, 579 <br>(1975).  By contrast, academic sanctions customarily are left to <br>academic channels and do not require a hearing as a matter of <br>constitutional right.  See Horowitz, 435 U.S. at 90; see generally <br>Dixon v. Alabama State Bd. of Educ., 294 F.2d 150, 158-59 (5th Cir. <br>1961) (contrasting dismissal for misconduct, which requires a <br>hearing, with academic dismissal, which does not).  The threshold <br>step, then, is to classify Salem State's action as "disciplinary" <br>or "academic." <br>  When Salem State removed the appellant from the <br>certification program, it advanced two reasons:  (1) he received a <br>failing grade in his practicum, and (2) he had not satisfied four <br>of the common teaching competencies required for certification by <br>the MDOE.  On the surface, these reasons seem quintessentially <br>scholastic, but the appellant complains that they were merely a <br>pretext for disciplinary action.  He relies principally on two <br>props to support this allegation. <br>  First, the appellant calls our attention to the excellent <br>grades he had received in his course work up until the second <br>semester of his senior year.  Proficiency in course work, however, <br>is only one component of the certification process.  The practicum <br>constitutes a completely separate component.  Thus, the fact that <br>the appellant had good grades is only marginally relevant.  Cf. <br>Horowitz, 435 U.S. at 95 (Powell, J., concurring) (noting that the <br>plaintiff was dismissed from medical school "because she was as <br>deficient in her clinical work as she was proficient in the 'book- <br>learning' portion of the curriculum"). <br>  To be sure, the appellant received some positive reviews <br>from Dr. Mangini during the early stages of his practicum.  That <br>datum, however, fails to negate the inescapable fact that DeLucia <br>eventually dismissed him from the practicum, the successful <br>completion of which was a prerequisite to certification.  Given <br>that dismissal, it is surpassingly difficult to see how Salem <br>State, from a purely academic standpoint, could have recommended <br>the appellant for certification.  And because the approved <br>methodology for assessing the teaching competencies, set by the <br>MDOE, explicitly requires the certifying institution to evaluate a <br>fledgling teacher's interpersonal skills, the appellant's inability <br>to communicate effectively with his colleagues at Horace Mann and <br>his unwillingness to work within the prescribed curriculum <br>reasonably could have as much influence on Salem State from an <br>academic standpoint as, say, his ability to prepare a lesson plan.  <br>Cf. id. at 91 n.6 (concluding that factors such as "[p]ersonal <br>hygiene and timeliness may be as important . . . in a school's <br>determination of whether a student will make a good medical doctor <br>as the student's ability to take a case history or diagnose an <br>illness"). <br>  Nor does the virtual certainty that the Salem State <br>faculty considered the appellant's problems at Horace Mann when <br>adjudging his performance "incomplete" and assigning him failing <br>grades in various teacher competencies transform its academic <br>decision into a disciplinary one.  In this regard, the appellant <br>complains that the reasons DeLucia gave for terminating the <br>practicum involved his conduct, not his competence, and thus were <br>disciplinary in nature.  This complaint is groundless.  The <br>appellant's conduct at Horace Mann had academic significance <br>because it spoke volumes about his capacity to function <br>professionally in a public school setting.  Bearing this in mind, <br>we find no factual information of a significantly probative nature <br>that suggests that Salem State's decision to fail the appellant <br>rested on anything other than the faculty's academic judgment that <br>he had neither completed the required assignments nor demonstrated <br>the practical qualities necessary to perform efficaciously as a <br>public school teacher.  Although this judgment by its nature had a <br>subjective cast, it nonetheless fell well within the sphere of <br>constitutionally permissible academic decisionmaking.  See id. at <br>90. <br>  The appellant's second basis for contending that Salem <br>State's decision was pretextual springs from the chronology of <br>events.  He argues that Salem State initially suspended him for <br>misconduct and only asserted academic grounds for denying him <br>certification after circumstances stymied its pursuit of <br>disciplinary charges.  The appellant correctly recites the timing <br>of these two events, but "one plus one does not equal three," and <br>a causal connection is not necessarily established by a temporal <br>link.  Blackie v. Maine, 75 F.3d 716, 723 (1st Cir. 1996).  Here, <br>the temporal sequence simply will not bear the weight that the <br>appellant piles upon it. <br>  The mere fact that the appellant's conduct carried both <br>disciplinary and academic implications does not, without more, <br>transform the character of Salem State's action or support the <br>inference that the college used its academic decisionmaking power <br>as a back door to achieve disciplinary goals.  The appellant's <br>argument in opposition conveniently overlooks Salem State's <br>documented concerns, predating his placement at Horace Mann, about <br>his ability to function in a public school setting.  The argument <br>also overlooks the undeniable fact that Salem State at some point <br>had to make an academic judgment with respect to his practice <br>teaching and the required competencies.  The appellant's bald <br>allegation does not suffice to create a genuine issue of material <br>fact as to whether Salem State resolved these points adversely to <br>the appellant simply as a means of imposing a disciplinary or <br>quasi-disciplinary sanction.  See, e.g., Cadle, 116 F.3d at 960 <br>(explaining that "establishing a genuine issue of material fact <br>requires more than effusive rhetoric and optimistic surmise"); <br>Medina-Munoz, 896 F.2d at 8 (holding that one opposing summary <br>judgment cannot rely simply on "conclusory allegations" or <br>"unsupported speculation"); see also Williams v. Cerberonics, Inc., <br>871 F.2d 452, 457 (4th Cir. 1989) (holding that pretextual reason <br>for firing employee is not established by mere allegation). <br>  That ends the matter.  Because the appellant has not <br>placed in legitimate doubt the academic nature of Salem State's <br>decision to remove him from the teacher certification program, his <br>claim that some more elaborate process should have been accorded as <br>a matter of constitutional right before reaching that decision <br>fails.  The purpose behind the constitutional requirement that a <br>student should be offered the opportunity to be heard in regard to <br>disciplinary determinations lies in the resemblance that such <br>determinations bear to "traditional judicial and administrative <br>factfinding."  Horowitz, 435 U.S. at 88-89.  Because those <br>considerations do not obtain in respect to academic determinations, <br>the Constitution typically does not require a hearing in connection <br>with the imposition of academic sanctions.  See id. at 90 <br>(declining "to ignore the historic judgment of educators and <br>thereby formalize the academic dismissal process by requiring a <br>hearing"); Wheeler v. Miller, 168 F.3d 241, 248 (5th Cir. 1999) <br>(holding that due process did not require a hearing for <br>academically-based dismissal of student); Clements v. County of <br>Nassau, 835 F.2d 1000, 1006 (2d Cir. 1987) (similar); Mauriello v. <br>University of Med. & Dent., 781 F.2d 46, 49 (3d Cir. 1986) <br>(similar); Ikpeazu v. University of Neb., 775 F.2d 250, 254 (8th <br>Cir. 1985) (similar); cf. Disesa v. St. Louis Comm. Coll., 79 F.3d <br>92, 95 (8th Cir. 1996) (stating that lower court exceeded due <br>process requirements by requiring a hearing prior to academic <br>dismissal).  Indeed, judicial intrusion of this kind into the <br>academic community could do irreparable harm to the traditional <br>faculty-student relationship.  See Horowitz, 435 U.S. at 90; see <br>also Epperson v. Arkansas, 393 U.S. 97, 104 (1968) (cautioning <br>against unwarranted "[j]udicial interposition in the operation of <br>the public school system").  We hold, therefore, that the appellant <br>was not constitutionally entitled to a hearing regarding his <br>removal, for academic reasons, from the teacher certification <br>program. <br>  We touch one related base.  To the extent that the <br>appellant seeks to assert a substantive due process claim, he has <br>adduced no evidence from which we could infer that Salem State's <br>decision was "beyond the pale of reasoned academic decisionmaking."  <br>Ewing, 474 U.S. at 227-28.  Although Salem State could have opted <br>for a different course (e.g., it might have tried to transfer <br>Hennessy to another elementary school to finish his practicum), the <br>course it chose was a reasonable solution to a vexing set of <br>circumstances.  In the usual case, courts should leave such <br>judgment calls to the academicians   and this case falls <br>comfortably within the mine-run.  See, e.g., Wheeler, 168 F.3d at <br>248; Disesa, 79 F.3d at 95; Clements, 835 F.2d at 1006; Mauriello, <br>781 F.2d at 49; Ikpeazu, 775 F.2d at 254. <br>III.  CONCLUSION <br>  We need go no further.  Because the district court <br>appropriately granted the defendants' motions for summary judgment, <br>its order will be <br> <br>Affirmed.</pre>

</body>

</html>